Citation Nr: 1609531	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-32 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1986 to September 1992, and from March 2004 to March 2005; and had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for residuals of a back injury on the basis that new and material evidence had not been received.  The Veteran timely appealed.

In September 2014, the Veteran and his brother testified during a hearing before the undersigned at the RO.  During the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.

In November 2014, the Board found new and material evidence to reopen the Veteran's claim, and remanded the matter for additional development. The Board is satisfied there was substantial compliance with its remand orders for the claim decided below.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In June 2015, VA's Appeals Management Center (AMC) granted service connection for bilateral glaucoma, and assigned an initial 10 percent evaluation, effective February 6, 2006.  Accordingly, the issue of entitlement to service connection for bilateral glaucoma (claimed as vision condition and watery eyes) has been resolved.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is at least as likely as not that the Veteran's lumbar arthritis had its onset during the Veteran's second period of active service, or manifested to a degree of 10 percent disabling within the first post-service year.  


CONCLUSION OF LAW

Lumbar arthritis is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In this case, as the benefits sought on appeal are granted in full, there can be no prejudice to the Veteran if there were errors in fulfilling either duty.

 II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, arthritis is considered chronic under section 3.309.

The Veteran contends that he was treated for low back pain during active service, and that he continues to have low back pain.  He also testified that he injured his back in 1999 while in National Guard service in Louisiana during a period of ACDUTRA or INACDUTRA, when he assisted others in carrying a boat, which was mishandled and dropped.  He later was diagnosed with lumbar herniated nucleus pulposus L5-S1 with mild bilateral lower extremity radiculopathy with progression to spondylosis (degenerative disc disease/degenerative joint disease).  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Service treatment records for the Veteran's first period of active service show a complaint of lower back pain in December 1986.  At that time the Veteran stated that he did not do anything to hurt his back. Range of motion in the lower back was good, and there was no apparent swelling or discoloration on examination.  The assessment was possible strain muscles.  The Veteran again complained of low back pain of one day's duration in October 1988, and reported hurting his back playing football.  Range of motion of the lumbar spine was full, with no signs of edema or erythema; straight leg raising test was negative on examination.  The assessment was common back pain.  In March 1989, the Veteran complained of low back pain after lifting weights the day before; the assessment then was musculoskeletal pain.  No service discharge examination is of record.

While the Veteran complained of back pain during a November 1992 VA general medical examination, he did not report any back problems or back pain during a VA joints examination that same month.  No low back disability was found in November 1992.  

National Guard records show a normal spine on clinical evaluations in July 2002 and in November 2004.  Residuals of a back injury are not documented.

In September 2014, the Veteran testified that he had been complaining of low back pain since active service in Germany.  He testified that he was on top of a "field artillery 109" or a "Howitzer" when a fire mission was called; and when he jumped off, he fell and hurt his back.  He was taken to a medic in the field, and later went to sick call and was given some pain medicine.  As noted above, the Veteran is competent to testify on the severity or frequency of his lumbar pain and his descriptions are credible.  However, with regard to the Veteran's first period of active service, the Board finds that a continuity of symptomatology of lumbar arthritis manifested by low back pain has not been established.  Specifically, the evidence reflects intermittent periods where the Veteran denied any back problems or back pain.

Moreover, the June 2015 examiner opined that it is not at least as likely as not that the current lumbar spondylosis had its onset in active service, including periods of ACDUTRA and INACDUTRA, or is the result of disease or injury incurred or aggravated during active service.  In support of the opinion, the June 2015 examiner found no history of ongoing back pain or abnormal physical findings; and range of motion of the Veteran's lumbar spine during his first period of active service was normal. The June 2015 examiner opined that the majority of evidence did not support a nexus linking an in-service event or injury to the current lumbar spine condition.  In this regard, the Board finds the June 2015 examiner's opinion is persuasive and gives a reasoned discussion for the opinion against attributing current disability to in-service back injuries.  Hence, the preponderance of the evidence is against the claim for service connection for residuals of a back injury.

With regard to the Veteran's second period of active service, his service treatment records from March 2004 to March 2005 are unavailable.  The Veteran also did not report any back problems or back pain during a June 2005 VA general medical examination.  Likewise, there is no X-ray evidence of arthritis of the lumbar spine in active service or within the first post-service year.

That notwithstanding, private treatment records show a finding of flexion of the lumbar spine limited to 50 degrees within the first post-service year in December 2005.  The Veteran's subsequent MRI scans of the lumbar spine reveal very slight retrolisthesis of L5 on S1 of less than 10 percent, along with disc desiccation and mild disc bulge on the thecal sac, in February 2007.  VA treatment records, dated in April 2007, also show an assessment of chronic low back pain, cause to be determined; and a past history of back trauma while in Afghanistan.

While the Veteran reported no complaints of back problems during a December 2009 VA joints examination, the report of an October 2010 VA general medical examination shows limitation of motion of the lumbar spine due to pain.  The October 2010 examiner also noted the onset of back or neck pain in 2004, and noted that the Veteran had not reported any flare-up of spinal disease.  Subsequent MRI scans of the lumbar spine reveal multilevel lumbar spondylotic changes in December 2013.  In September 2014, the Veteran testified that he had a pinched nerve at L4-L5, which was diagnosed in 2007.

The report of a June 2015 VA examination includes a diagnosis of lumbar herniated nucleus pulposus L5-S1 with mild bilateral lower extremity radiculopathy with progression to spondylosis (degenerative disc disease/degenerative joint disease).  Following a review of the Veteran's medical history and examination, the June 2015 examiner noted that arthritis had been documented.  The June 2015 examiner suggested that the finding of limited flexion in December 2005 was incongruent with the rest of the examination, and was not consistent with previous records.  The June 2015 examiner also suggested that the first diagnosis of lumbar spondylosis was in January 2007, which was not within the first post-service year.  No further explanation as to the December 2005 finding of limited flexion, or as to a continuity of symptomatology following the Veteran's second period of active duty was provided.

Rather, the June 2015 examiner reasoned that degenerative changes in the intervertebral disc are an inevitable result of aging, and are influenced by major and minor mechanical stresses to the vertebral spine.  The June 2015 examiner also noted that gait abnormalities may lead to degenerative arthritis of the lower extremity and lumbar spine; however, there was no significant gait abnormality noted on a June 2005 VA examination.  In this regard, the June 2015 examiner opined that it is not at least as likely as not that the current spine condition was caused by or aggravated by the service-connected bilateral pes planus or right knee disability.
  
While the Board has considered the June 2015 opinion to be highly probative on the matter of residuals of a back injury, it does not adequately account for manifestations of lumbar disability during the first post-service year in December 2005.  Indeed, the Veteran has claimed a continuity of symptomatology with regard to his low back pain.  The record contains evidence of manifestations of lumbar disability-i.e., flexion of the lumbar spine limited to 50 degrees shortly after the Veteran's separation from active service, and an October 2010 VA examiner's notation of onset of back or neck pain in 2004.  These manifestations of lumbar disability subsequently were documented by imaging scans in January 2007, which support a finding of arthritis and are consistent with the Veteran's ongoing complaints and current diagnosis of lumbar herniated nucleus pulposus L5-S1 with mild bilateral lower extremity radiculopathy with progression to spondylosis (degenerative disc disease/degenerative joint disease).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Given that arthritis has been documented in this case, the Board finds the overall evidence is at least in equipoise on the question of whether lumbar arthritis had its onset during the Veteran's second period of active service, or manifested to a degree of 10 percent disabling within the first post-service year, to entitle the Veteran to service connection.

Under these circumstances, service connection is warranted for lumbar arthritis, including degenerative disc disease and radiculopathy, when resolving all doubt in the Veteran's favor.  38 C.F.R. § 3.102.


ORDER

Service connection for lumbar arthritis, to include degenerative disc disease and radiculopathy, is granted.


REMAND

TDIU 

In February 2014, the RO denied the Veteran's claim for entitlement to a TDIU.  Correspondence submitted by the Veteran in September 2014 has been accepted by the Board as a notice of disagreement (NOD).

The RO or AMC has not issued a statement of the case for reopening the claim for entitlement to a TDIU, in response to the NOD.  The Board is required to remand the claim for the issuance of such statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with regard to the issue of entitlement to a TDIU.  The Board will further consider the issue only if a sufficient substantive appeal is received in response to the statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


